DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 7, filed January 25, 2021, with respect to claim 7 have been fully considered and are persuasive.  The objection of claim 7 for informalities has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed January 25, 2021, with respect to claims 1 and 13 are not persuasive.
In re pages 7-9, Applicant argues that the limitation of “a tracking device” should not invoke an interpretation under 35 U.S.C. 112(f) as a means-plus-function claim because the term “tracking device” is a term understood by those skilled in the art, regardless that the term can cover a broad class of structures.
In response, the Examiner respectfully disagrees. 
A claim term is interpreted as a means-plus-function claim when a substitute term acts as a generic placeholder for the term “means” and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. See MPEP 2181(I). To assess whether a claim limitation is interpreted under 112(f), a three-prong analysis is used:
(a) the claim uses a generic placeholder for performing the claimed function;
(b) the generic placeholder is modified by functional language; and
(c) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Here, the general placeholder is modified by the word, “tracking.” Applicant asserts that this term is understood by those skilled in the art to signify sufficient structure. The Examiner disagrees. The term “tracking” or “a tracking device” does not limit the scope of the claim to any specific manner or structure for performing the claimed function. It is equivalent to stating “a means for tracking.” That the specification indicates several tracking structures and components such as sensors, radio frequency triangulation, radio frequency transceivers, tracking transceivers, optical markers, reflective dots, optical dots, different colored light sources, infrared light sources, light emitting diodes, light emitting lasers, and image recognition software merely suggests that the means-plus-function limitation of “a tracking device” is sufficiently definite when interpreted in light of the specification and not that the term “tracking device” necessarily has sufficient structural meaning to one of ordinary skill in the art.  
Applicant’s additional arguments, filed January 25, 2021, have been noted; however, these arguments are moot in view of a new grounds of rejection discussed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tracking device… configured to follow a tracking point…” in claim 1 and “a tracking device… configured to control the first pair of video cameras to track a tracking point…” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 3, 7, 9, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin et al. (U.S. Patent No. 8,564,641, already of record, referred to herein as “Levin”) in view of Sauer et al. (US 2002/0075201, referred to herein as “Sauer”).

Regarding claim 1, Levin discloses: A system for generating stereoscopic video images, comprising, a plurality of spatially separated video cameras each to generate a video feed of an object to be viewed by a user (Levin: Fig. 1, elements 104 and 106, disclosing an array of cameras; column 11, lines 39-45, disclosing capture of video sequences from the camera; column 13, lines 54-56, disclosing display to a user), the
spatially separated video cameras including a pair of video cameras adapted to generate a stereoscopic video image at a convergent point (Levin: column 7, lines 58-60, disclosing creation of a 3D video sequence— e.g., using a pair of video cameras; Fig. 2; column 9, lines 6-13, disclosing generation of stereoscopic images at a convergence point), the plurality of spatially separated video cameras including a first video camera to generate a first video feed of the object and a second video camera to generate a second video feed of the object (Levin: and
a tracking device associated with the user and the plurality of partially separated video cameras (Levin: Fig. 1, element 120, disclosing a tracking module), the tracking device configured to follow a tracking point associated with the convergent point based on movement of the user (Levin: column 6, lines 36-39, disclosing that the tracking module tracks features in left and right image pairs; column 6, lines 53-57, disclosing designating features to be tracked—e.g., attacking point designated by movements of a user; column 6, lines 60-64 and column 8, lines 49-52, disclosing that when the tracking module tracks features, a solver can calculate relative positions of the tracked features and adjust settings so that the left and right cameras converge at a desired convergence point)...
Levin does not explicitly disclose: wherein movement of tracking point causes a corollary movement of the convergent point of the pair of the video cameras while generating the first video feed and the second video feed.
However, Sauer discloses: wherein movement of tracking point causes a corollary movement of the convergent point of the pair of the video cameras (Sauer: paragraph [0035], disclosing tracking of an object of interest; paragraph [0038], disclosing a convergent point about the object of interest) while generating the first video feed and the second video feed (Sauer: paragraph [0037], disclosing use of imaging cameras and associated displaying of video feeds).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the tracking of Sauer in the video generation system of Levin.
One would have been motivated to modify Levin in this manner in order to better track a user’s viewpoint for the display of augmented information (Sauer: paragraphs [0005] through [0011]).

claim 2, Levin and Sauer disclose: The system of claim 1, wherein the tracking device associated with the plurality of spatially separated video cameras also tracks the tracking point based on movement of the object (Levin: column 1, lines 19-20, disclosing that the tracked objects maybe actors moving on a set).

Regarding claim 3, Levin and Sauer disclose: The system of claim 1, further comprising a head-mountable video display with a left eye display and a right eye display to create the stereopsis (Sauer: Figs. 2a and 2b; paragraphs [0037] and [0038], disclosing a head-mounted device with left and right eye stereoscopic displays).
	The motivation for combining Levin and Sauer has been discussed in connection with claim 1, above.

Regarding claim 7, Levin and Sauer disclose: The system of claim 1, further comprising a processor configured to calibrate and adjust a horizontal alignment of one or more of the plurality of spatially separated video cameras (Levin: column 5, lines 20-23, disclosing calibration of the stereoscopic camera by adjusting camera settings; column 12, lines 27-36, disclosing that the settings include x, y, and z axes rotations—e.g., including horizontal alignment).

Regarding claim 9, Levin and Sauer disclose: The system of claim 7, wherein the horizontal alignment is maintained during pan or tilt movements of one or more of the plurality of partially separated video cameras (Levin: column 12, lines 27-36, disclosing modifications of camera parameters— including camera tilt, roll, and pan—such that a closeness criterion is satisfied—e.g., that the horizontal alignment is maintained).

claim 10, Levin and Sauer disclose: The system of claim 1, wherein a sensor is associated with the tracking device that follows a movement of the user (Sauer: paragraph [0040], disclosing a tracking camera to track movements associated with a user).
The motivation for combining Levin and Sauer has been discussed in connection with claim 1, above.

Regarding claim 11, Levin and Sauer disclose: The system of claim 1 further comprising a camera Zoom module controller associated with the plurality of partially separated video cameras, the camera zoom controller to control a magnification of the stereoscopic video image (Levin: column 10, lines 43-47, disclosing that the cameras are associated with zoom features).

Claims 4, 5, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin in view of Sauer as applied to claim 1 above, and further in view of Riederer (U.S. Patent Publication No. 2007/0121203, already of record, referred to herein as “Riederer”).
	
Regarding claim 4, Levin and Sauer disclose: The system of claim 1, as discussed above.
	Levin and Sauer do not explicitly disclose: an image processor configured to selectively modify one or more of the video feeds to provide a stereoscopic viewable image having at least one adjusted visual property adapted for enhanced diagnostic or treatment visualisation, wherein the adjusted visual property includes enhancement of a specific color or group of colors.
	However, Riederer discloses: an image processor configured to selectively modify one or more of the video feeds to provide a stereoscopic viewable image having at least one adjusted visual property adapted for enhanced diagnostic or treatment visualisation, wherein the adjusted visual property includes enhancement of a specific color or group of colors (Riederer: paragraph [0099], disclosing use of filters associated with the captured images to selectively enhance color for use in applications such as surgery, research, and inspection).
At the time of invention, it would have been obvious for a person having ordinary skill in the art to use the head-mountable display techniques of Riederer with the system of Levin and Sauer.
One would have been motivated to modify Levin and Sauer in this manner in order to offer greater advantage in surgical and medical applications (Riederer: paragraph [0099]).

Regarding claim 5, Levin, Sauer, and Riederer disclose: The system of claim 4, wherein the specific color or group of colors is enhanced for diagnosing or treating cancers or lesions in the mouth (Riederer: paragraph [0099], disclosing use in applications such as surgery, research, and inspection).
The motivation for combining Levin, Sauer, and Riederer has been discussed in connection with claim 4, above.

Regarding claim 6, Levin, Sauer, and Riederer disclose: The system of claim 4, wherein the image processor is to enhance the display of a colorant in the stereoscopic video image (Riederer: paragraph [0099], disclosing use of filters associated with the captured images to selectively enhance color for use in applications such as surgery, research, and inspection; paragraph [0092], disclosing image adjustment fora stereoscopic image).
The motivation for combining Levin, Sauer, and Riederer has been discussed in connection with claim 4, above.

Claims 8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin in view of Sauer as applied to claim 1 above, and further in view of Kaufmann et al. (U.S. Patent No. 6,480,174, already of record, referred to herein as “Kaufmann”).

Regarding claim 8, Levin and Sauer disclose: The system of claim 7, wherein the processor provides for calibration with multiple users (Levin: column 5, lines 20-23, disclosing calibration of the stereoscopic camera by adjusting camera settings)...
Levin and Sauer do not explicitly disclose: wherein the system calibrates to a first user in a first mode and a second user in a second mode.
However, Kaufmann discloses: wherein the system calibrates to a first user in a first mode and a second user in a second mode (Kaufmann: column 4, lines 36-41, disclosing personalization modules associated with each user—e.g., a first mode associated with a first user and a second mode associated with a second user; column 9, lines 64-67 and column 10, lines 1-17, disclosing that each user, for each mode, aligns his or her lines of sight—e.g., that the system aligns lenses to the first user in the first mode and the second user in the second mode).
At the time the invention was made, it would have been obvious fora person having ordinary skill in the art to use the calibration of Kaufmann in the system of Levin and Sauer.
One would have been motivated to modify Levin and Sauerin this manner in order to save cost by permitting multiple users to more easily share head mounted displays (Kaufmann: column 1, lines 49-50 and column 2, lines 1-5).

Regarding claim 12, Levin, Sauer, and Kaufmann disclose: The system of claim 1, adapted for use in a dental setting wherein the object is an intraoral cavity (Kaufmann: column 1, lines 13-15 and 34-36, disclosing use to capture a view of a surgical field—e.g., including oral surgery).
.

Claims 13, 14, 15, 16, 20, 22, 23, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin in view of Sauer and Ng (U.S. Patent No. 6,856,314, already of record, referred to herein as “Ng”).

Regarding claim 13, Levin discloses: A system for generating stereoscopic video images, comprising:
an array of video cameras (Levin: Fig. 1, elements 104 and 106, disclosing an array of cameras; column 11, lines 39-45, disclosing capture of video sequences from the camera)..., wherein a first pair of video cameras include a first video camera to generate a first video feed of an object and a second video camera to generate a second video feed of the object (Levin: Fig. 1; column 5, lines 40-47, disclosing left and right cameras that generate left and right image pairs—e.g., a first video feed and a second video feed), wherein the first video feed and the second video feed provide a stereoscopic video image at a convergent point (Levin: column 7, lines 58-60, disclosing creation of a 3D video sequence—e.g., using a pair of video cameras; Fig. 2; column 9, lines 6-13, disclosing generation of stereoscopic images at a convergence point); and
a tracking device associated with the array of video cameras (Levin: Fig. 1, element 120, disclosing a tracking module), the tracking device to control the first pair of video cameras to track a tracking point... to track the tracking point and maintain stereopsis at the convergent point of pairs of video cameras (Levin: column 6, lines 36-39, disclosing that the tracking module tracks features in left and right image pairs; column 6, lines 53-57, disclosing designating features to be tracked; column 12, lines 14-17, disclosing determining a virtual light ray associated with the tracked features; column 12, lines 20-22, disclosing evaluating whether the light rays meet a closeness criterion; column 12, lines 27-35, disclosing 
Levin does not explicitly disclose multiple pairs of video cameras and to move from the first pair of video cameras to a second pair of video cameras as well as maintaining stereopsis at the convergent point of pairs of video cameras while generating the first video feed and the second video feed.
However, Sauer discloses maintaining stereopsis at the convergent point of pairs of video cameras while generating the first video feed and the second video feed (Sauer: paragraph [0035], disclosing tracking of an object of interest; paragraph [0038], disclosing a convergent point about the object of interest; paragraph [0037], disclosing use of pairs of imaging cameras and associated displaying of video feeds).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the tracking of Sauer in the video generation system of Levin.
One would have been motivated to modify Levin in this manner in order to better track a user’s viewpoint for the display of augmented information (Sauer: paragraphs [0005] through [0011]).
Levin and Sauer do not explicitly disclose: multiple pairs of video cameras and to move from the first pair of video cameras to a second pair of video cameras.
However, Ng discloses: multiple pairs of video cameras (Ng: Fig. 10, elements 1004, 1006, and 1008; column 15, lines 57-63, disclosing an array of three video cameras spatially separated) and to move from the first pair of video cameras to a second pair of video cameras (Ng: column 16, lines 27-33, disclosing generation of 3D image information based on the set of images captured by the camera array).

One would have been motivated to modify Levin and Sauer in this manner in order to more consistently, reliably, and robustly construct 3D image information that is visually pleasing (Ng: column 23, lines 61-67 and column 24, lines 1-2).

Regarding claim 14, Levin, Sauer, and Ng disclose: The system of claim 13, wherein the second pair of video cameras includes the first video camera and a third video camera (Ng: Fig. 11, disclosing a third camera).
The motivation for combining Levin, Sauer, and Ng has been discussed in connection with claim 13, above.

Regarding claim 15, Levin, Sauer, and Ng disclose: The system of claim 13, wherein the second pair of video cameras includes a third video camera and a fourth video camera (Ng: Fig. 11, disclosing multiple cameras; column 3, lines 58-60, noting that disclosed elements maybe plural—e.g., suggesting a fourth video camera).
The motivation for combining Levin, Sauer, and Ng has been discussed in connection with claim 13, above.

Regarding claim 16, Levin, Saur, and Ng discloses: The system of claim 13, further comprising a head-mountable video display with a left eye display and a right eye display to create the stereopsis using the first video feed and the second video feed, respectively (Sauer: Figs. 2a and 2b; paragraphs [0037] and [0038], disclosing a head-mounted device with left and right eye stereoscopic displays).


Regarding claim 20, Levin, Sauer, and Ng disclose: The system of claim 13, further comprising a processor configured to calibrate and adjust a horizontal alignment of one or more of the array of video cameras (Levin: column 5, lines 20-23, disclosing calibration of the stereoscopic camera by adjusting camera settings; column 12, lines 27-36, disclosing that the settings include x, y, and z axes rotations—e.g., including horizontal alignment).

Regarding claim 22, Levin, Sauer, and Ng discloses: The system of claim 20, wherein the horizontal alignment is maintained during pan or tilt movements of one or more of the array of video cameras (Levin: column 12, lines 27-36, disclosing modifications of camera parameters—including camera tilt, roll, and pan—such that a closeness criterion is satisfied—e.g., that the horizontal alignment is maintained).

Regarding claim 23, Levin, Sauer, and Ng disclose: The system of claim 13, wherein the tracking point is associated with movement of the object (Levin: column 1, lines 19-20, disclosing that the tracked objects maybe actors moving on a set).

Regarding claim 24, Levin, Sauer, and Ng disclose: The system of claim 13, wherein a sensor is associated with the tracking device, and wherein a location of the tracking point is based on a movement of the user (Sauer: paragraph [0040], disclosing a tracking camera to track movements associated with a user).
The motivation for combining Levin, Sauer, and Ng has been discussed in connection with claim 13, above.

claim 25, Levin, Sauer, and Ng disclose: The system of claim 13, further comprising a digital or optical Rooming lenses associated with the array of video cameras, the digital or optical Rooming lenses to provide a magnification of the stereoscopic video image (Levin: column 10, lines 43-47, disclosing that the cameras are associated with zoom features).

Claims 17, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin in view of Sauer and Ng as applied to claim 13 above, and further in view of Riederer.

Regarding claim 17, Levin, Sauer, and Ng disclose: The system of claim 13, as discussed above.
	Levin, Sauer, and Ng do not explicitly disclose: an image processor configured to selectively modify one or more of the video feeds to provide a stereoscopic viewable image having at least one adjusted visual property adapted for enhanced diagnostic or treatment visualisation, wherein the adjusted visual property includes enhancement of a specific color or group of colors.
	However, Riederer discloses: an image processor configured to selectively modify one or more of the video feeds to provide a stereoscopic viewable image having at least one adjusted visual property adapted for enhanced diagnostic or treatment visualisation, wherein the adjusted visual property includes enhancement of a specific color or group of colors (Riederer: paragraph [0099], disclosing use of filters associated with the captured images to selectively enhance color for use in applications such as surgery, research, and inspection).
At the time of invention, it would have been obvious for a person having ordinary skill in the art to use the head-mountable display techniques of Riederer with the system of Levin, Sauer, and Ng.
One would have been motivated to modify Levin, Sauer, and Ng in this manner in order to offer greater advantage in surgical and medical applications (Riederer: paragraph [0099]).

Regarding claim 18, Levin, Sauer, Ng, and Riederer disclose: The system of claim 17, wherein the specific color or group of colors is enhanced for diagnosing or treating cancers or lesions in the mouth (Riederer: paragraph [0099], disclosing use in applications such as surgery, research, and inspection).
The motivation for combining Levin, Sauer, Ng, and Riederer has been discussed in connection with claim 17, above.

Regarding claim 19, Levin, Sauer, Ng, and Riederer disclose: The system of claim 17, wherein the image processor is configured to enhance the display of a colorant in the stereoscopic video image (Riederer: paragraph [0099], disclosing use of filters associated with the captured images to selectively enhance color for use in applications such as surgery, research, and inspection; paragraph [0092], disclosing image adjustment fora stereoscopic image).
The motivation for combining Levin, Sauer, Ng, and Riederer has been discussed in connection with claim 17, above.

Claims 21 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin in view of Sauer and Ng as applied to claim 20 above, and further in view of Kaufmann.

Regarding claim 21, Levin, Sauer, and Ng disclose: The system of claim 20, wherein the processor provides for calibration with multiple users (Levin: column 5, lines 20-23, disclosing calibration of the stereoscopic camera by adjusting camera settings)...
Levin, Sauer, and Ng do not explicitly disclose: wherein the system calibrates to a first user in a first mode and a second user in a second mode.
wherein the system calibrates to a first user in a first mode and a second user in a second mode (Kaufmann: column 4, lines 36-41, disclosing personalization modules associated with each user—e.g., a first mode associated with a first user and a second mode associated with a
second user; column 9, lines 64-67 and column 10, lines 1-17, disclosing that each user, for each mode, aligns his or her lines of sight—e.g., that the system aligns lenses to the first user in the first mode and the second user in the second mode).
At the time the invention was made, it would have been obvious fora person having ordinary skill in the art to use the calibration of Kaufmann in the system of Levin, Sauer, and Ng.
One would have been motivated to modify Levin, Sauer, and Ng in this manner in order to save cost by permitting multiple users to more easily share head mounted displays (Kaufmann: column 1, lines 49-50 and column 2, lines 1-5).

Regarding claim 26, Levin, Sauer, Ng, and Kaufmann disclose: The system of claim 13, adapted for use in a dental setting wherein the object is an intraoral cavity (Kaufmann: column 1, lines 13-15 and 34-36, disclosing use to capture a view of a surgical field—e.g., including oral surgery).
The motivation for combining Levin, Sauer, Ng, and Kaufmann has been disclosed in connection with claim 21, above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484